NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSALIA SALVADORA VILLALOBOS                    No.    19-72908
DE CONSTANZA; et al.,
                                                Agency Nos.       A208-783-912
                Petitioners,                                      A208-783-913

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Rosalia Salvadora Villalobos De Constanza and her minor daughter, natives

and citizens of El Salvador, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from immigration judge’s decision

denying their application for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings.

Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish that the Salvadoran government was or would be unable or

unwilling to control the people they fear. See Truong v. Holder, 613 F.3d 938,

941-42 (9th Cir. 2010) (record did not compel the conclusion that the government

was unable or unwilling to control the individuals petitioner feared); see also

Sanjaa v. Sessions, 863 F.3d 1161, 1164 (9th Cir. 2017) (“To reverse the BIA, we

must determine that the evidence not only supports [a contrary] conclusion, but

compels it . . .”) (internal quotation marks and citation omitted). Thus, petitioners’

asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Villalobos De Constanza failed to show it is more likely than not she will be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also

Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that

petitioner did not establish the necessary “state action” for CAT relief).

      The temporary stay of removal remains in place until issuance of the


                                          2                                     19-72908
mandate.

     PETITION FOR REVIEW DENIED.




                            3      19-72908